DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of  Group I (claims 17 and 31-38) in the reply filed on 9/29/22 is acknowledged.
Claims 39-44 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/29/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manderson (US Patent Pub. 20100114315A1) in view of Roehrig (US Patent 3808937).
Manderson discloses an improved bone screw for the treatment of bone collapses and deformations in the case of the so-called Charcot foot (Fig. 3-7).  Specifically in regards to claim 17, Manderson discloses a non-threaded intermediate portion (20) spaced between a tip portion (16) and a head portion (18) both of which being externally threaded (32,38); said head portion (18) having an outer diameter larger than said intermediate portion (20) and said tip portion (16); said head portion (18) having a head seat (40) for coupling a tightening device; said bone screw (10) further comprising at least one transverse hole (50) arranged for inserting a corresponding at least one pin to prevent the migration of said bone screw (10) when implanted into the bone (Fig. 3-7; and Para. [0040]-[0050]).  However, Manderson is silent as to the head seat having a profile that only allows for coupling in a single orientation.  Roehrig discloses a screw capable of being used as a bone screw.  Specifically in regards to claim 17, Roehrig discloses a screw (1) having a head (2) having a head seat (3) for coupling a tightening device  said head seat (3) having an inner profile adapted to achieve a shape coupling with a tightening device defining only one relative coupling orientation (Fig. 1-5; and Col. 1 line 56 to Col. 2 line 22).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the head seat (40) of Manderson to have the v-shaped kerf shape as disclosed in Roehrig in order to have arrangement assures a strong hold between the screw driver and screw head when turning the screw, also which kerf arrangement is inexpensive to manufacture (Col. 1 lines 29-35).
In regards to claim 31, Manderson discloses wherein said at least one hole (50) is a through-hole (Fig. 3-7).
In regards to claim 32, Manderson discloses wherein said at least one hole (50) is formed at said intermediate portion (20) close to at least one of said tip portion (16) and said head portion (Fig. 3-7).
In regards to claim 33, Manderson discloses wherein said head portion (18) is made in one piece with said intermediate portion (20) (Fig. 3-7; and Para. [0051]).

Claim(s) 34-37  is/are rejected under 35 U.S.C. 103 as being unpatentable over Manderson in view of Roehrig as applied to claim 17 and further in view of Sweeney, II et al (US Patent Pub. 20060264954A1).
Manderson in view of Roehrig disclose a non-threaded intermediate portion spaced between a tip portion and a head portion both of which being externally threaded; said head portion having an outer diameter larger than said intermediate portion and said tip portion; said head portion having ahead seat for coupling a tightening device; said bone screw further comprising at least one transverse hole arranged for inserting a corresponding at least one pin to prevent the migration of said bone screw when implanted into the bone; said head seat having an inner profile adapted to achieve a shape coupling with a tightening device defining only one relative coupling orientation as recited above.  However, the combination is silent as to the head being a separate piece.
Sweeney discloses a screw capable of being used as a bone screw for treatment of bone collapses.  Specifically in regards to claim 34, Sweeney discloses a screw (1) having an intermediate portion (160), a tip portion (portion with 170), and a head portion (110) wherein said head portion (110) is removably coupled to said intermediate portion (160) (Fig. 1, 3a-3c, and 5a, Para. [0036]-[0037]).  In regards to claim 35-36, Sweeney discloses wherein said head portion (110) is coupled to said intermediate portion (160) by means of a shape coupling between two profiles, which allows at least two relative coupling orientations rotated by a specific angular distance with respect to each other, and which allows two relative coupling orientations rotated by 180o with respect to each other (As can be seen in Fig. 5a, there are two members 500 diametrically opposed to one another on engagement member 150 which is meant to be inserted into orifice of shaft 140 or portion 110.) (Fig. 1, 3a-3c, 5a; and Para. [0035]-[0038], [0040]-[0042], [0051]-[0052]).  In regards to claim 37, Sweeney discloses wherein said head portion (110) has a female element (orifice in shaft 140 of 110) with at least one groove; the intermediate portion (160) having at least one male element (150) with a relief (500) adapted to be inserted within said groove when the shape coupling between said male element (150) and said female element (orifice in shaft 140 of 110) is achieved defining two relative coupling orientations rotated by 180° with respect to each other (As can be seen in Fig. 5a, there are two members 500 diametrically opposed to one another on engagement member 150 which is meant to be inserted into orifice of shaft 140 or portion 110.) (Fig. 1, 3a-3c, 5a; and Para. [0035]-[0038], [0040]-[0042], [0051]-[0052]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the head (18) of Manderson to have be separable having a female element as disclosed in Sweeney, and to modify the intermediate portion (20) of Manderson to have a male element having a relief as taught in Sweeney in order to have a means to prevent the two screw portions from completely separating (Para. [0051]).

Claim(s) 34 and 38  is/are rejected under 35 U.S.C. 103 as being unpatentable over Manderson in view of Roehrig as applied to claim 17 and further in view of Asnis et al (US Patent 5217462).
Manderson in view of Roehrig disclose a non-threaded intermediate portion spaced between a tip portion and a head portion both of which being externally threaded; said head portion having an outer diameter larger than said intermediate portion and said tip portion; said head portion having ahead seat for coupling a tightening device; said bone screw further comprising at least one transverse hole arranged for inserting a corresponding at least one pin to prevent the migration of said bone screw when implanted into the bone; said head seat having an inner profile adapted to achieve a shape coupling with a tightening device defining only one relative coupling orientation as recited above.  However, the combination is silent as to the head being a separate piece and wherein it is removably fixed to the intermediate portion by means of a tightening element.
Asnis discloses a screw.  Specifically in regards to claim 34, discloses a device (20) having a head (42) and an intermediate portion (26) wherein said head portion (42) is removably coupled to said intermediate portion (26) (Fig. 1-4).  In regards to claim 38, Asnis discloses wherein said head portion (42) is removably fixed to said intermediate portion (26) by means of a tightening element (24) introduced inside an axial channel (channel having threads 48) of said head portion (42); said tightening element (24) being axially constrained and free to rotate about its own axis within said axial channel (channel having threads 48) (Fig. 1-4; and Col. 3 line 45 to Col. 4 line 49).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the head (18) of Manderson to have be separable having an axis channel as disclosed in Asnis, and to modify the intermediate portion (20) of Manderson to have a tightening element as taught in Asnis in order to have a screw whose length can be adapted as needed and the shaft portion can be held stationary while the screw is being shortened, causing bone compression (Col. 6 line 1-24).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 4858601 to Glisson; US Patent Pub. 20160120661A1 to Schell et al; US Patent Pub. 20050152770A1 to Tschakaloff et al; US Patent 11291488B1 to O’Flaherty et al were considered in regards to the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775